Exhibit 10.6

MINDSPEED TECHNOLOGIES, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR NON-U.S. SERVICE PROVIDERS

Unless otherwise defined herein, the terms defined in the Mindspeed
Technologies, Inc. 2013 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Notice of Restricted Stock Unit Grant (the “Notice of
Grant”) for Non-U.S. Service Providers, the Terms and Conditions of Restricted
Stock Unit Grant for Non-U.S. Service Providers, attached hereto as Exhibit A,
and the Appendix to the Restricted Stock Unit Award Agreement for Non-U.S.
Service Providers, attached hereto as Exhibit B (together, this “Award
Agreement”).

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant:  

 

  Award:    

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

 

Grant Date:  

 

  Number of Restricted Stock Units:  

 

 

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, the Restricted
Stock Units will vest in accordance with the following schedule:

[Insert Vesting Description] Notwithstanding the foregoing, if Participant
ceases to be a Service Provider due to his or her death or Disability, one
hundred percent (100%) of the Restricted Stock Units will fully vest on the date
Participant ceases to be a Service Provider due to his or her death or
Disability.

Acceptance:

By accepting this Award Agreement and not notifying the Company that Participant
is declining the Award, Participant acknowledges and agrees that the Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement and further agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Award Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

FOR NON-U.S. SERVICE PROVIDERS

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 21(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant has been
continuously a Service Provider from the Grant Date until the date such vesting
occurs.

4. Section 409A. The payment of Shares vesting pursuant to this Section 4 shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A of the Code (“Section 409A”).

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if: (a) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider; and (b) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such

 

-2-



--------------------------------------------------------------------------------

accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to the Participant’s estate as soon as practicable following his or her
death. It is the intent of this Award Agreement that it and all payments and
benefits hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to be so exempt or so comply. Each payment payable under this Award Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement and subject to the accelerated
vesting provisions set forth in the Notice of Grant, the balance of the
Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate, as further described
in Section 8(j).

6. Death of Participant. Subject to the accelerated vesting provisions set forth
in the Notice of Grant, any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate or to Participant’s legal
heirs, as applicable. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

7. Responsibility for Taxes. Regardless of any action the Company or, if
different, Participant’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to participation in the Plan and
legally applicable to Participant (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges and agrees that
the Company and/or the Employer: (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the issuance of Shares upon
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

-3-



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or

(iii) withholding in Shares to be issued upon vesting/settlement of the
Restricted Stock Units.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of Participant’s participation in the Plan.

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means described above. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

8. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:

(a) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

(b) all decisions with respect to future Restricted Stock Unit or other grants,
if any, will be at the sole discretion of the Company;

(c) the Restricted Stock Units and Shares subject to the Restricted Stock Units
are an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of Participant’s employment or service contract, if any;

 

-4-



--------------------------------------------------------------------------------

(d) Participant is voluntarily participating in the Plan;

(e) the Restricted Stock Units and Shares subject to the Restricted Stock Units
are not intended to replace any pension rights or compensation;

(f) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any other Subsidiary or affiliate of the Company;

(g) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units in accordance with Section 5 (whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s service
agreement, if any), and in consideration of the grant of the Restricted Stock
Units to which Participant is otherwise not entitled, Participant irrevocably
agrees never to institute any claim against the Company, the Employer or any
other Subsidiary or affiliate of the Company, waives Participant’s ability, if
any, to bring any such claim, and releases the Company, the Employer and any
Subsidiaries and affiliates of the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

(i) Participant’s relationship as a Service Provider will be considered
terminated as of the date Participant is no longer actively providing services
to the Company, the Employer or one of the other Subsidiaries or affiliates of
the Company (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s service agreement,
if any), and unless otherwise expressly provided in this Award Agreement or
determined by the Company, Participant’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., Participant’s relationship as a Service
Provider would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is providing services or the terms of
Participant’s service agreement, if any); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units (including whether
Participant may still be considered to be providing services while on a leave of
absence);

 

-5-



--------------------------------------------------------------------------------

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the shares of the Company; and

(k) neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.

9. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the Shares. Participant is hereby
advised to consult with Participant’s own personal tax, legal and financial
advisors regarding Participant’s participation in the Plan before taking any
action related to the Plan.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer and the
Company and its other Subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

Participant understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”, for the exclusive purpose of
implementing, administering and managing the Plan).

Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the U.S. or
elsewhere, and that the recipients’ country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country. Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, Fidelity Stock
Plan Services, LLC and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing

 

-6-



--------------------------------------------------------------------------------

Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact his or her local human resources
representative.

11. Appendix. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit Award shall be subject to any special terms and conditions
set forth in any Appendix to this Award Agreement for Participant’s country of
residence. Moreover, if Participant relocates to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Award Agreement.

12. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

13. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant. After such
issuance, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

14. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE

 

-7-



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

15. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Mindspeed
Technologies, Inc., 4000 MacArthur Boulevard, East Tower, Newport Beach,
California 92660, or at such other address as the Company may hereafter
designate in writing.

16. Transferability. Notwithstanding Section 15 of the Plan, except to the
limited extent provided in Section 6, the unvested Restricted Stock Units
subject to this Award and the rights and privileges conferred hereby may not be
sold, pledged, assigned, hypothecated, transferred or disposed of by Participant
other than by will or by the laws of descent and distribution. Notwithstanding
any transfer of any Restricted Stock Units subject to this Award or portion
thereof, such transferred Restricted Stock Units will continue to be subject to
the Plan and this Award Agreement as were applicable to Participant immediately
prior to the transfer, as if such Restricted Stock Units had not been
transferred.

17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

18. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.

19. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the

 

-8-



--------------------------------------------------------------------------------

Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

20. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

22. Agreement Severable. In the event that any provision in this Award Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.

23. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A, or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A in connection to
this Award of Restricted Stock Units.

24. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

25. Governing Law and Venue. This Award Agreement will be governed by the laws
of the State of Delaware, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Orange County,
California, or the federal courts for the United States for the Central District
of California, and no other courts, where this Award of Restricted Stock Units
is made and/or to be performed.

 

-9-



--------------------------------------------------------------------------------

26. Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

27. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participant.

 

-10-



--------------------------------------------------------------------------------

EXHIBIT B

APPENDIX TO THE

MINDSPEED TECHNOLOGIES, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

NON-U.S. EMPLOYEES

Terms and Conditions

This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Plan if Participant
resides in one of the countries listed below. Certain capitalized terms used but
not defined in this Appendix have the meanings set forth in the Plan and/or the
Award Agreement.

If Participant is a citizen or resident of a country other than the one in which
Participant is currently working, is considered a resident of another country
for local law purposes or transfers employment and/or residency between
countries after the Grant Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to Participant under these circumstances.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of February 2013
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
participation in the Plan because the information may be out of date at the time
that the Restricted Stock Units vest or Participant sells the Shares acquired
under the Plan.

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers employment to another
country after the date of grant, or is considered a resident of another country
for local law purposes, the information contained herein may not be applicable
to Participant in the same manner.

 

-11-



--------------------------------------------------------------------------------

Canada

Terms and Conditions

Restricted Stock Units Payable Only in Shares. The grant of Restricted Stock
Units does not provide any right for Participant to receive a cash payment, and
the Restricted Stock Units are payable in Shares only.

Termination of Service. The following provision replaces Section 8(j) of the
Award Agreement:

In the event of termination of Participant’s status as a Service Provider
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment or service agreement, if
any), except as otherwise provided in the Award Agreement, Participant’s right
to vest in the Restricted Stock Units will terminate effective as of the date
that is the earlier of (1) the date Participant receives notice of termination
of service from the Employer, or (2) the date Participant is no longer actively
providing service. The right to vest in the Restricted Stock Units will not be
extended by any notice period (e.g., active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment or service agreement, if any); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing service for purposes of the Restricted Stock
Units (including whether Participant may still be considered to be providing
services while on a leave of absence).

Data Privacy Notice and Consent. This provision supplements the “Data Privacy”
section of the Award Agreement:

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and any Subsidiary or affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. Participant further authorizes the Company and any Subsidiary or
affiliate to record such information and to keep such information in
Participant’s employee file.

The following provision will apply if Participant is a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Award Agreement”), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente convention.

 

-12-



--------------------------------------------------------------------------------

France

Terms and Conditions

Language Consent. By accepting the Restricted Stock Units, Participant confirms
having read and understood the Plan and the Award Agreement, which were provided
in the English language. Participant accepts the terms of those documents
accordingly.

En acceptant cette attribution gratuite d’actions (« Restricted Stock Units »),
vous confirmez avoir lu et comprenez le Plan et ce Contrat, incluant tous leurs
termes et conditions, qui ont été transmis en langue anglaise. Vous acceptez les
dispositions de ces documents en connaissance de cause.

Notifications

Tax Notification. The Restricted Stock Units are not intended to qualify for
favorable tax or social security treatment in France.

Exchange Control Information and Tax Reporting. If Participant holds Shares
outside of France and/or maintains a foreign bank account, then Participant is
required to report such to the French tax authorities when filing Participant’s
annual tax return.

Germany

Notifications

Exchange Control Information. If Participant makes cross-border payments in
excess of €12,500 in connection with the sale of securities (including Shares
acquired under the Plan), Participant must file a monthly report with the
Servicezentrum Außenwirtschaftsstatistik, which is the competent federal office
of the Deutsche Bundesbank (the German Central Bank) for such notifications in
Germany. Participant is responsible for satisfying the reporting obligation and
should be able to obtain a copy of the form used for this purpose from the
German bank Participant uses to carry out the transfer.

In addition, in the unlikely event that Participant holds Shares exceeding 10%
of the total capital of the Company, Participant must report his or her holdings
in the Company on an annual basis.

Hong Kong

Terms and Conditions

Restricted Stock Units Payable Only in Shares of Stock. The grant of Restricted
Stock Units does not provide any right for you to receive a cash payment, and
the Restricted Stock Units are payable in Shares only.

Restriction on Sale. By accepting the Restricted Stock Units, Participant agrees
that in the event that the Restricted Stock Units vest and Shares are issued to
Participant within six months of the date of grant, Participant agrees that he
or she will not dispose of any Shares acquired prior to the six-month
anniversary of the Grant Date.

 

-13-



--------------------------------------------------------------------------------

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

Notifications

Securities Law Information. Warning: The Restricted Stock Units and any Shares
to be issued pursuant to the Restricted Stock Unit Award do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company or one of its Subsidiaries or affiliates. The Plan, the
Award Agreement, and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a ‘prospectus’
for a public offering of securities under the applicable companies and
securities legislation in Hong Kong, and the documents have not been reviewed by
any regulatory authority in Hong Kong. The Award Agreement and the incidental
communication materials are intended only for the personal use of each eligible
employee and not for distribution to any other persons. If Participant has any
doubt about any of the contents of the Award Agreement or the Plan, Participant
should obtain independent professional advice.

India

Notifications

Exchange Control Information. Participant must repatriate to India the proceeds
from the sale of Shares acquired at vesting and any dividends received in
relation to the Shares within 90 days after receipt. Participant must obtain
evidence of the repatriation of funds in the form of a foreign inward remittance
certificate (the “FIRC”) from the bank where you deposited the foreign currency.
Participant must retain the FIRC in his or her records to present to the Reserve
Bank of India or the Employer in the event that proof of repatriation is
requested.

Foreign Assets Reporting Information. Participant is required to declare his or
her foreign bank accounts and any foreign financial assets (including Shares
held outside India) in Participant’s annual tax return. It is Participant’s
responsibility to comply with this reporting obligation and Participant should
consult his or her personal advisor in this regard.

Japan

Foreign Assets Reporting Information. If Participant maintains a foreign bank
account outside of Japan with a value exceeding ¥50 million as of December 31,
Participant is required to report such to the Japanese authorities by March 15th
each year.

 

-14-



--------------------------------------------------------------------------------

Korea

Notifications

Exchange Control Information. If Participant realizes US$500,000 or more from
the sale of Shares in a single transaction, Participant must repatriate the
proceeds to Korea within 18 months of the of the receipt.

Taiwan

Notifications

Exchange Control Information. Participant may acquire and remit foreign currency
(including proceeds from the sale of Shares) up to US$5,000,000 per year without
justification.

If the transaction amount is TWD500,000 or more in a single transaction,
Participant must submit a Foreign Exchange Transaction Form. If the transaction
amount is US$500,000 or more in a single transaction, Participant must also
provide supporting documentation to the satisfaction of the remitting bank.

United Kingdom

Terms and Conditions

Responsibility for Taxes. This provision supplements Section 7 of the Award
Agreement:

If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the income tax, or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by Participant to the Employer, effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue & Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 7 of the Award
Agreement.

Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant shall not be eligible for a loan
from the Company to cover the income tax due. In the event that Participant is a
director or executive officer and income tax is not collected from or paid by
Participant by the Due Date, the amount of any uncollected income tax will
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable. Participant understands that he
or she ultimately will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer (as applicable) for the value of
any employee NICs due on this additional benefit.

 

-15-